Citation Nr: 1617395	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-04 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbar stenosis, status post decompression with scoliosis. 

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected left sensorimotor radiculopathy associated with the service-connected lumbar spine stenosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1962 to November 1972. This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in November 2011 by the Department of Veterans Affairs (VA) Regional Office in Denever, Colorado, with jurisdiction later being transferred to the RO in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a March 2012 rating decision, the RO granted a separate 10 percent rating for left sensorimotor radiculopathy associated with the lumbar spine disability, effective from September 2011.   As this is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, it is part and parcel of the lumbar spine disability on appeal.  The Veteran is seeking increased evaluations for his lumbar spine disability and associated left sensorimotor radiculopathy.    

In this case, the Veteran last underwent a VA examination to assess his service-connected lumbar spine disability in October 2011, more than four years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's lumbar spine disability may have worsened.  Specifically, a March 2012 private medical evaluation submitted at hearing before the Board. with waiver of local RO review, contains complaints of radiating pain into the right buttock.  Objective findings on physical examination included, but were not limited to, forward flexion of the spine 50 percent of normal with pain, extension 60 percent of normal with pain, right side intermittent paresthesias in L4/5, and absent clonus reflexes.  

The Veteran also submitted, again waiving local RO review, March 2016 private evaluation prepared by Dr. D. P. and a Disability Benefits Questionnaire.  Dr. D. P.'s report revealed radiating low back pain, right worse than left, as well as progressively worsening numbness and tingling in the bottom of his feet.  The Disability Benefits Questionnaire contained reports of flare-ups impacting the function of the thoracolumbar spine, as well as functional loss or impairment; however, the report itself was incomplete.  It did not indicate whether the Veteran was able to perform repetitive use testing and if so, whether there was additional limitation in range of motion after such testing.  The Disability Benefits Questionnaire also contained conflicting information as to whether or not the Veteran had incapacitating episodes of intervertebral disc syndrome.  Additionally, there were multiple entries indicating "see note," but the note was not provided and must be properly associated with the electronic record before any further examination is conducted.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.   

Finally, the Veteran testified before the Board that his lumbar spine disability had worsened since the examination in 2011, to include difficulty walking, sitting, and standing; limited range of motion; daily incapacitating episodes of pain; and radiating right leg pain.  Accordingly, a new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the "note" referenced in the March 2016 Disability Benefits Questionnaire submitted by the Veteran.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  


2.  Following the above, the Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spine disability, including left sensorimotor radiculopathy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.
The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  The examiner should perform repetitive range of motion testing.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state whether any neurologic manifestations found, other than the associated left sensorimotor radiculopathy, are caused by the Veteran's service-connected lumbar spine disability.  The examiner must also specifically state whether any neurologic manifestation found, including left sensorimotor radiculopathy, results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic record.
 
4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal in light of all the evidence of record, to include evidence submitted after the August 2012 supplemental statement of the case was issued.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

